                            Case 2:20-cr-01286-AM Document 15 Filed 08/12/20 Page 1 of 1
                                                    .                                                                 .
  AO 442        (Rev. 10/03) Warrant for Arrest   (Rev. 9/05 WDTX)                                                             Øt#-             IUbO+
                                            UNITED STATES DISTRICT COURT
                                                                                                                                 Texa*UU
                                                                                                                                         ?flf MUt
                                                                                                                                              V
                            Western                                    Distric t o.                                                                  12          9:



           UNITED STATES OF AME1UCA                                SEALED                                  WARRANT FOR                     AR............
                                                                                      Case Number:            DR:20-CR-1286 (01)
                   DONALD RAY LOCKARD


To: The United States Marshal
      and any Authorized United States Officer

           YOU ARE HEREBY COMMANDED to arrest                                     DONALD RAY LOCKARD
                                                                                                                              Name


and bring him or her forthwith to the nearest magistrate judge to answer a(n)

    Indictment         0   Information            Complaint           Order of        U      Probation            o      Supervised Release          o    Violation
                                                                      court                  Violation                   Violation Petition               Notice
                                                                                             Petition

charging him or her with (brief description of offense)
COUNT 1 18 U.S.C. 1349- Conspiracy to Commit Wire Fraud
COUNTS 2 -4 18 U.S.C. 1343 - Wire Fraud



                                     u.S MARSHALS SERVICE
                                                    RECEIVED
in violation of Title(s)
                                                     .i   u L 22       çj
                                                                                  United States Code, Section(s)                 Please    seedlndice

C. Rodnguez                                        DEL       RIO,    TX
Name of Issuing Officer                                                                   Signature of Issuing Officer

 U.S. Deputy Clerk                                                                         7/22/2020                                           Del Rio, TX
Title of Issuing Officer                                                                  Date and Location


DATE ISSUED:                      7/22/2020

Bail fixed at $             Detain                                           by             U.S. Magistrate Judge Victor R. Garcia
                                                                                                                          Name of Judicial Officer


                                                         RETURN
    This warrant was received and executed with the arrest of the above-named defendant at



                                         NDTITLEO+ThIGN   RRESTINO OFFICER


    TE 9F ARI
